Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on June 13, 2021. Claims 1-20 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  Examiner suggests replacing the condition "if" to "when" for positive recitation of the claimed subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kimchi et al. US2015/0120094 (“Kimchi”).

Regarding claim(s) 1. Kimchi discloses a drone delivery system (abstract, ) comprising: 
(a) a parcel receptacle comprising: (i) a piece of parcel receptacle information; (ii) a door on the top of said parcel receptacle configured to open to receive a parcel from a drone or deliver said parcel to said drone (fig. 4, In another example, the secure delivery location 400 may also include a storage compartment module configured as a drop-box (not shown). Rather than utilizing specific storage compartments of the secure delivery location 400 to store returned items and/or items for delivery, a storage compartment module configured as a drop-box may be utilized to securely store such items); 
(b) a drone containing a piece of drone information configured to deliver or pickup said parcel from said parcel receptacle (FIG. 1 depicts a graphical user interface for selecting a delivery option for the delivery of an item, in an implementation. FIG. 7 is a flow diagram illustrating an example process for presenting an unmanned aerial vehicle delivery option for an item, according to an implementation.); 
(c) a status determination system (para. 129, Once the route is determined, the UAV may begin following the route, as in 1008. As discussed in further detail below with respect to FIG. 11, the specific navigation of the route may be determined by the UAV during traversal of the route. As the route is followed, the status of the UAV may be periodically reported to the UAV management system.); 
(d) parcel containing a piece of parcel information (para. 115, FIG. 8 is a flow diagram illustrating an example aerial delivery planning process 800, according to an implementation. The example process 800 begins receiving a source location, a delivery location and item information.); and 
(e) a central processor; wherein said status determination system communicates to said central processor (para. 129, FIG. 11, the specific navigation of the route may be determined by the UAV during traversal of the route. As the route is followed, the status of the UAV may be periodically reported to the UAV management system. For example, the position on the route, trajectory, speed, altitude, etc. may be periodically reported to the UAV management system.)

Regarding claim(s) 2. Kimchi discloses wherein said parcel receptacle is a stand-alone parcel receptacle (fig. 4).

Regarding claim(s) 3. Kimchi discloses wherein said a piece of parcel information is the dimensions of said parcel (para. 82, para. 83, para. 115, item information may include, among other things, an identification of the ordered item(s), the size, shape and/or weight of the ordered item(s), whether the item(s) is fragile, hazardous, etc.).

Regarding claim(s) 4. Kimchi discloses wherein said piece of drone information is the current location of said drone (para. 103, the user may place their phone on a table outside their house with the camera facing upward. As the UAV 200 approaches the delivery location, for example using GPS data, the remote entity controller sends a request to the UAV 200 to take control of the UAV for landing and disengagement of the inventory and/or container. The UAV 200 may provide control to the remote entity controller and receive commands from the remote entity controller.)

Regarding claim(s) 5. Kimchi discloses wherein said piece of receptacle information is whether said parcel receptacle has a package (para. 82, A storage compartment module, such as storage compartment module 407, when added to a control station 401 and power is applied, provides information to the control station 401 identifying the storage compartment module 407, the number, location, and dimensions of each storage compartment of the storage compartment module and any other configuration or information necessary to enable the control station 401.)

Regarding claim(s) 6. Kimchi discloses wherein said parcel receptacle is a multi-vault receptacle comprising: (i) a first vault; (ii) a second vault; and (iii) a third vault, wherein said parcel is directed to one of said first vault, said second vault or said third vault based on said piece of parcel information (fig. 4, para. 83, rather than providing all of the information from the storage compartment module to the control station 401, the storage compartment module 407 may only provide limited information, such as an identifier, to the control station 401. The control station 401, upon receiving the limited information from an added storage compartment module 407, may make a request to a remote computing system, such as the UAV management system, and obtain information about the configuration, number and sizes of the storage compartments of the added storage compartment module 407.).

Regarding claim(s) 7. Kimchi discloses wherein said multi-vault receptacle further comprises: (iv) a first vault door configured to allow a user to access said first vault; (v) a second vault door configured to allow a user to access said second vault; and (vi) a third vault door configured to allow a user to access said third vault (fig. 4, para. 86, either through wired or wireless communication with the storage compartment management component, to effect locking and unlocking of the door 475 of the storage compartment 457 and/or the container 480. For example, when a user interacts with the control station 401 via the display 413 and provides an access code or other identifier, the control station 401 may identify a specific storage compartment associated with the access code or other identifier.)

Regarding claim(s) 9. Kimchi discloses wherein said multi-vault receptacle further comprises: (iv) a receiving vault (para. 81, The computing component may also include a storage compartment management component configured to control movement of containers between the storage compartments and/or to control the actuators that enable locking and unlocking of the storage compartment doors of the storage compartment module 403, 405, 407, 409 in response to receiving commands or instructions from a command component of the control station 401.)

Regarding claim(s) 10. Kimchi discloses wherein said parcel comprises a RFID tag wherein said RFID tag comprises said piece of parcel receptacle information (para. 81, In addition to including storage compartments, power and connectivity points, the storage compartment modules 403, 405, 407, 409 may also include one or more wireless antennas and/or one or more general computing systems, or a simpler computing system such as a printed circuit board, RFID tag,).

Regarding claim(s) 11. Kimchi discloses wherein further comprising: (f) a weather management system, wherein said parcel receptacle further comprises: (iii) an environmental sensor configured to collect data that is utilized by said weather management system to generate a weather map (para. 101, The wireless mesh network 500 may be used to provide communication between UAVs (e.g., to share weather information, location information, routing information, landing areas), UAV management system 526, materials handling facilities 504. Para. 153, input/output devices 1418 may, in some implementations, include one or more displays, image capture devices, thermal sensors, infrared sensors, time of flight sensors, accelerometers, pressure sensors, weather sensors, etc. Multiple input/output devices 1418 may be present and controlled by the UAV control system 210.).

Regarding claim(s) 12. Kimchi discloses wherein said parcel receptacle further comprises: (iii) a thermal heat conducting mechanism configured to raise a surface temperature of said parcel receptacle, wherein said thermal heat conducting mechanism is configured to turn on based on data provided from said weather management system (para. 89, the control system may provide cooling around the container thereby cooling the interior of the container. Alternatively, an access point may be available in the container to allow airflow into and/or out of the container to assist in cooling the container. In still another example, the container itself may have cooling capabilities and draw power from the container's power module to operate the cooling of the container.)

Regarding claim(s) 13. Kimchi discloses wherein said drone delivery system utilizes said weather map in determining a route for said drone (Para. 153, input/output devices 1418 may, in some implementations, include one or more displays, image capture devices, thermal sensors, infrared sensors, time of flight sensors, accelerometers, pressure sensors, weather sensors, etc. Multiple input/output devices 1418 may be present and controlled by the UAV control system 210.)

Regarding claim(s) 14. Kimchi discloses wherein said drone delivery system uses said parcel receptacle information, said drone information, and said parcel information in determining if said drone is capable of delivering said parcel to said parcel receptacle (para. 95, a secure delivery location that is capable of receiving multiple containers, in some implementations, the secure delivery location may be a simplified version that is configured for personal and/or family use (referred to herein as a personal secure delivery location).)

Regarding claim(s) 15. Kimchi discloses wherein said drone information is the current energy status of said drone (para. 38, UAV 200 includes one or more power modules 212. In this example, the UAV 200 includes two power modules 212 that are removably mounted to the frame 204. The power module(s) for the UAV may be in the form of battery power, solar power, gas power, super capacitor, fuel cell, alternative power generation source.)

Regarding claim(s) 16. Kimchi discloses wherein said parcel receptacle includes a User Interface (fig. 4, para. 75,  the control station 401 may also include a user interface 411. The user interface 411 is configured to receive and provide information to one or more users of the secure delivery location 400 and may include.)

Regarding claim(s) 17. Kimchi discloses wherein said User Interface is an LED display (fig. 4, para. 75,  the control station 401 may also include a user interface 411. The user interface 411 is configured to receive and provide information to one or more users of the secure delivery location 400 and may include.)

Regarding claim(s) 18. Kimchi discloses wherein said parcel receptacle includes an array of cameras (fig. 4, para. 75, one or more speakers 423, one or more image capture devices 425, such as a video camera, and any other types of input or output devices that may support interaction between the secure delivery location 400 and one or more users.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. US2015/0120094 (“Kimchi”) in view of Hejazi US2015/0317596 (“Hejazi”).

Regarding claim(s) 8, 20. Kimchi discloses wherein said parcel receptacle is a multi-vault receptacle comprising: (i) a first vault; (ii) a second vault; (iii) a third vault, (iv) a first vault door configured to allow a user to access said first vault; (v) a second vault door configured to allow a user to access said second vault; (vi) a third vault door configured to allow a user to access said third vault  (fig. 4, para. 83, rather than providing all of the information from the storage compartment module to the control station 401, the storage compartment module 407 may only provide limited information, such as an identifier, to the control station 401. The control station 401, upon receiving the limited information from an added storage compartment module 407, may make a request to a remote computing system, such as the UAV management system, and obtain information about the configuration, number and sizes of the storage compartments of the added storage compartment module 407.)
Kimchi does not explicitly disclose (vii) a receiving vault, wherein said parcel is directed from said receiving vault to one of said first vault, said second vault or said third vault based on said piece of parcel information via a sorting system.
Hejazi teaches another parcel receptacle with a sorting system (fig. 1, para. 57, one Parcel 2 or a plurality of Parcels are stored inside the Mailport after delivery. The Mailport includes mechanism to ensure that the Parcel 2 is distributed to its intended recipient on demand. There are multiple possible embodiments of the sorting and distribution mechanism that allows a recipient to receive the correct Parcel 2 or plurality of Parcels.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Kimchi by incorporating the applied teaching of Hejazi to improve package shipping and handling management system.

	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. US2015/0120094 (“Kimchi”) in view of Sisko US2015/0158599 (“Sisko”).

Regarding claim(s) 19. Kimchi does not explicitly disclose l95a balcony mounting system.
Sisko teaches another drone/UAV delivery system that has a receptacle mounted to a house (fig. 1 and fig. 4).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Kimchi by incorporating the applied teaching of Sisko to improve package delivery security and reduce unauthorized access. Furthermore, mounting a parcel receptacle is a balcony is simply a well-known element and one of ordinary skill before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666